ARNOLD, Chief Judge.
The sole question on appeal is whether the trial judge erred in finding as a statutory aggravating factor that defendant’s second degree murder offense was especially heinous, atrocious or cruel. This case falls under the Fair Sentencing Act, which was in effect at the time of the offense. See N.C. Gen. Stat. § 15A-1340.4(a)(l)f (1988). Defendant asserts four theories to support his argument.
Defendant first argues that reconsideration of the same statutory aggravating factor on resentencing violates the guarantees against double jeopardy established in the Fifth and Fourteenth Amendments to the United States Constitution and Article I, § 19 of the North Carolina Constitution. Specifically, he argues that the law applying double jeopardy principles to a resentencing hearing before a jury in a capital case should apply equally to judicial sentencing under the Fair Sentencing Act in this case. We disagree.
In State v. Silhan, 302 N.C. 223, 275 S.E.2d 450 (1981), our Supreme Court held that sentencing requirements in a capital case are like elements of a criminal offense, which the jury must find to exist beyond a reasonable doubt. Because the jury has a similar duty to that of deciding the guilt of a defendant, double jeopardy principles apply to determinations of aggravating circumstances in a capital sentencing hearing. Id. at 269, 275 S.E.2d at 482. In State v. Jones, 314 N.C. 644, 336 S.E.2d 385 (1985), the Supreme Court explicitly declined “to extend the rationale of Silhan to Fair Sentencing cases.” Id. at 648, 336 S.E.2d at 387. The Court distinguished capital sentencing hearings from those under the Fair Sentencing Act, noting that the latter “do not have the hallmarks of a trial on guilt or innocence. The judge hears the evidence without a jury. The formal rules of evidence do not apply.” Id., 336 S.E.2d at 387-88. Moreover, in resen-tencing proceedings under the Fair Sentencing Act, “[e]ach of the sentencing hearings [is] a de novo proceeding brought about by the defendant. At such subsequent hearings, the trial court may find aggravating and mitigating factors without regard to the findings in the prior sentencing hearings.” Id. at 649, 336 S.E.2d at 388.
Defendant urges us to distinguish Jones from the case at hand because in Jones, the Court addressed the issue of whether double jeopardy bars the finding of aggravating and mitigating factors different from those found at an earlier sentencing hearing. In this case, the same aggravating factor was found at both sentencing hearings. Defendant’s attempt to distinguish and limit Jones on this basis is *223unpersuasive. Clearly, the analysis in Jones centers on the constitutional distinction between sentencing by a jury in a capital case and sentencing by a judge under the Fair Sentencing Act. Whether the same or different aggravating or mitigating factors are considered in separate sentencing proceedings is irrelevant to the rationale set forth in Jones.
Defendant argues next that this Court is bound by “the law of the case” to rule in accordance with our previous ruling that the evidence was insufficient to support a finding that the offense was especially heinous, atrocious or cruel. We disagree.
Defendant contends that this case is governed by State v. Mitchell, 67 N.C. App. 549, 313 S.E.2d 201 (1984), in which two aggravating factors were found at an initial sentencing hearing, this Court upheld them on appeal, and the same two factors were found in the resentencing hearing. The Mitchell Court found: “In the first appeal these same factors were analyzed and found to be without error. Thus, under the doctrine of the law of the case the earlier ruling of approval is binding upon us.” Id. at 552, 313 S.E.2d at 203. However, Mitchell is distinguishable from the case at hand because the appeal challenged only the balancing process of factors found in aggravation and mitigation; the sufficiency of the evidence to support findings of aggravating and mitigating factors was not at issue. Id. at 550, 313 S.E.2d at 202.
When, as in Mitchell, no new or additional evidence is presented in support of aggravating or mitigating factors in a resentencing hearing this Court may be bound by our ruling on that issue on appeal of the earlier sentencing hearing. Our Supreme Court in State v. Jackson, 317 N.C. 1, 6, 343 S.E.2d 814, 817 (1986), vacated on other grounds, 479 U.S. 1077, 94 L. Ed. 2d 133 (1987), made an analogous determination in the context of a ruling on the admissibility of evidence:
Since the evidence relating to the admissibility of the inculpatory statement made by the defendant is virtually identical to the evidence which was previously before us, the doctrine of “the law of the case” applies to make our prior ruling on this issue conclusive. State v. Wright, 275 N.C. 242, 166 S.E.2d 681, cert. denied, 396 U.S. 934, 24 L.Ed. 2d 232 (1969).
Defendant argues that the evidence presented at the resentencing hearing was “essentially identical” to that presented at the first sen*224tencing hearing. At the resentencing hearing, the prosecutor added to the record written statements by both defendant and Crockett, numerous photographs of the victim and the crime scene, and the testimony of the investigating officers and an expert forensic pathologist. We do not find that this evidence was, as defendant urges, “merely illustration and explanation” of the evidence presented at the first sentencing hearing. Rather, the additional evidence provided the trial court with new and important substantive details relating to the commission of the murder and the victim’s suffering. The evidence presented at the resentencing hearing is not identical to that which was previously before this Court, and the doctrine of the law of the case does not bind this Court on the current appeal.
Defendant argues further that the resentencing judge was bound by this Court’s ruling that the evidence was insufficient to support as an aggravating factor that the offense was especially heinous, atrocious or cruel. Defendant again bases his argument on the assertion that the evidence at the resentencing hearing was basically identical to that presented in the first sentencing hearing. As we found above, the evidence was not identical, and defendant’s premise is flawed.
“[0]n resentencing, the trial court must make a new and fresh determination of the sufficiency of the evidence underlying each factor in aggravation and mitigation, including those factors previously found and affirmed by the appellate court.” State v. Daye, 78 N.C. App. 753, 755, 338 S.E.2d 557, 559, aff’d per curiam, 318 N.C. 502, 349 S.E.2d 576 (1986).
Of course, if an appellate court has squarely ruled that certain evidence does not support a certain factor, and the identical evidence is offered at the resentencing hearing to support the same factor, the trial court is bound by the appellate ruling, not because it is the law of the case, but because it is binding precedent directly on point.
Id. at 756, 338 S.E.2d at 560 (emphasis added). The resentencing judge was not bound by this Court’s ruling that there was insufficient evidence to support a finding that the crime was especially heinous, atrocious or cruel, when new evidence was presented to support the same aggravating factor.
Finally, defendant argues that even if the new evidence presented at the resentencing hearing is sufficient “to free the resentencing *225judge from this Court’s earlier ruling,” the evidence is still insufficient to support the aggravating factor that the offense was especially heinous, atrocious or cruel. Such a finding must be supported by a preponderance of the evidence. State v. Medlin, 62 N.C. App. 251, 252, 302 S.E.2d 483, 485 (1983) (citing G.S. § 15A-1340.4(a)).
The standard for determining whether an offense is especially heinous, atrocious or cruel is “whether the facts of the case disclose excessive brutality, or physical pain, psychological suffering, or dehumanizing aspects not normally present in that offense.” State v. Blackwelder, 309 N.C. 410, 414, 306 S.E.2d 783, 786 (1983). “Whether death resulted from multiple acts of violence and was immediate are factors properly considered under that standard.” State v. Hines, 314 N.C. 522, 524, 335 S.E.2d 6, 7 (1985).
In the cases in which our appellate courts have found insufficient evidence to support a finding that the second degree murder was especially heinous, atrocious or cruel, the facts showed that the murder was carried out swiftly, or death or unconsciousness was immediate. See, e.g., State v. Torres, 322 N.C. 440, 446, 368 S.E.2d 609, 612 (1988) (shots fired at close range in rapid succession into victim’s head and chest, killing him instantly); State v. Higson, 310 N.C. 418, 423, 312 S.E.2d 437, 440 (1984) (victim stabbed in the heart after a brief struggle and died that day); State v. Stanley, 110 N.C. App. 87, 90, 429 S.E.2d 349, 351 (1993) (victim hit one or two times in the head with a stick, rendered unconscious immediately, and either of the blows could have been fatal); State v. Nelson, 76 N.C. App. 371, 375, 333 S.E.2d 499, 502 (1985) (unsuspecting victim shot once in the back), modified on other grounds and aff’d, 316 N.C. 350, 341 S.E.2d 561 (1986).
In contrast, the murder in this case occurred after escalating violence, and the victim did not lose consciousness or die immediately. After she was kidnapped, driven around for several hours, taunted, hit in the face and head with a gun, and raped twice, the victim was dragged out of her car by her hair; she suffered severe beatings by all three co-defendants, as evidenced by the multiple scrapes and bruises on her body; she was knocked down, kicked in the face, and dragged through the mud; and she was told just before she was shot twice that she was being killed “because of the Rodney King thing.” Expert testimony established that she was conscious for at least three to seven minutes after she was shot, as she was left lying alone in the street to contemplate her impending death.
*226The evidence fully supports a finding that the victim suffered more physical pain and psychological suffering than normally present in a second degree murder. There was no error in finding as an aggravating factor that the murder was especially heinous, atrocious or cruel.
Affirmed.
Judges EAGLES and MARTIN, Mark D., concur.